Taylor, O. J.,
dissenting.
I am unable to agree with the conclusion reached and expressed in the opinion prepared by my brother Judge MAXWELL as do the interpretation to be put upon section 5 of Article V of our constitution, defining the jurisdiction of the Supreme Court. Its language is: “The Supreme Court shall have appellate jurisdiction in all cases at law and iñ equity originating in Circuit Courts.” It can hardly be said that the framers of that instrument in thus prescribing the general jurisdiction of the court of last resort undertook to fnake the fact of the actual beginning of cases the test of such jurisdiction, or that it. intended to make such jurisdiction depend, not upon the class or character of the case but solely upon the fact of its having been commenced in some particular court regardless of the class or character of the case itself. My view is that such was not its intention; but, on the contrary, that its design was to make the appellate jurisdiction of this court depend upon the class or character of the case, and that it made use of the expression “originating.in Circuit Courts,” simply as a definition of the class or character of the cases .in general that it should have appellate jurisdiction of, and that such jurisdiction in no sense depends upon the bare fact of the forum in which any given case has its actual beginning.. Suppose, illustratio, some blighted individual should file a bill an equity in due and ancient form in the court of some still more benighted justice of the peace to foreclose a mortgage on land for $100, and such J. P. despite demurrers, pleas to the jurisdiction, &c., should enter a decree for foreclosure likewise in due, ancient and prolix form, *546an appeal is taken to the Circuit Court, and the Circuit Judge, in absent minded niood, should affirm such decree, is there any doubt but that this court upon appeal Or certiorari would have the power to undo the whole misguided. proceeding, regardless of the court in which it had its origin, or would it be deprived of the corrective power of appellate review simply because of the fact, though a cause in equity, it was not commenced in the Circuit Court. Section 11 of. the same article of our constitution, in defining the jurisdiction of Circuit Courts, uses this language: “The Circuit Courts shall have exclusive original jurisdiction in all cases in-equity, also in all cases, at law, pot cognizable by inferior courts,” &c. This section being in pari materia with section 5, above, of the same instrument, the .two must necessarily be construed (together. In section 11 the class of cases that can rightfully and properly be originated in the Circuit, Courts is clearly but in general terms defined,-and section 5, in contemplation of the fact that a cause can'not originate in a court, having no original: jurisdiction to entertain it, uses the word “originating” in the sense of defining a general class of causes that may. rightfully and properly originate fin Circuit Courts, and not in the restricted sense of causes that do 'in fact -originate there, whether properly or improperly. The word “originating” used in section 5 should be given a broad and liberal construction consistent with the patent design of the constitution to giive the court of last resort appellate review of any and all cases., that may properly originate in Circuit, Courts by reason of the fact that the latter courts are given original jurisdiction over them. How can a cause be said to originate in a court unless such court is clothed with original jurisdiction over it? And- when we say, in *547the broad general language of a constitution, “causes, originating in Circuit Courts,” is it not necessarily understood that such causes are contemplated over which Circuit Courts have the initiatory right to entertain jurisdiction,- and not to such cases only as may happen to be-actually commenced therein. My view is that said section 5 gives to this court jurisdiction to review any and every . cause over which .Circuit Courts are now vested with original jurisdiction, and also in all causes that may in-future be .properly put within the original jurisdiction of such Circuit. Courts by legation, and if a case be found-in which some other tribunal is given concurrent original jurisdiction with the Circuit Court, the right of review-vests in this court over sucn case, regardless of the fact as to whether it was actually commenced in such Circuit Court, if it belongs to a class of cases'over which such Circuit Court might hare entertained original jurisdiction. But even if this construction be not correct, we-have said in Chapman v. Reddick, 41 Fla. 120, text 133, 25 South. Rep. 673, that “while constitutional jurisdiction-can not be restricted or taken away, i-t can be enlarged by the legislature in all cases where such enlargement does not result in a dimunition of the constitutional jurisdiction of some other court or where such 'enlargement is-not forbidden by the constitution.” We have a constitutional inhibition against the creation of other judicial' tribunals than those expresssly established by that instrument, but where in its provisions relating to the jurisdiction of this court is the inhibition against the enlargement by legislation of such jurisdiction in any direction that does no* encroach upon jurisdiction expressly lodged" elsewhere? The only answer is, expressio unhts est ex-clusio alterms.. The principle of this maxim should be* *548applied with great caution to the provisions of an organic law that is supposed to deal with its subjects in the broadest and most. comprehensive sense, and that never goes into individual details. I have no doubt that section 1780 Rev. Stats., as amended by Chapter 4920, laws of 1901, undertakes to give to this court the right to review upon writ of error the judgment of an individual justice .thereof in a habeas corpus case. This being true, in order to deny such jurisdiction it is necessary to adjudge this statute to be in violation of the constitution. What specific provision of that instrument does it transgress? The answer is still expressio unius est exelusio alterius, . and this in the face of. the principle so often announced .by this and other courts that if there is any reasonable doubt as ito whether any legislative enactment violates the •constitution, such legislation should be upheld by the -.courts.